Citation Nr: 0935944	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from August 1950 to March 1952, and was the recipient of a 
Purple Heart.  He died in May 2005.  The Appellant is the 
Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In its September 2009 informal hearing presentation, the 
Appellant's representative indicates that the Appellant 
contends that the Veteran's heart disability "was hastened 
by too much bed rest enforced by the VA contract nursing 
home."  The Appellant appears to be raising a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  There has been no RO adjudication of this issue.  As 
such, this matter is not before the Board because it has not 
been prepared for appellate review.  Accordingly, the Board 
will refer this matter to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Appellant is entitled to development and consideration of 
her cause-of-death claim in accordance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In this case, the Board finds that the 
notice provided to the Appellant is not adequate to meet 
those requirements so the claim must be remanded.

More specifically, an additional VCAA notice letter is needed 
to comply with the Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), which held that for Dependency 
and Indemnity Compensation (DIC) benefits, VCAA notice must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  As well, 
this letter must comply with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as notifying the Appellant of 
all elements of her claim, including concerning the 
downstream effective date.

In this case, during the Veteran's lifetime, service 
connection was in effect for posttraumatic stress disorder, 
tinnitus, frostbite of the left foot, frostbite of the right 
foot, and bilateral hearing loss.  While the RO sent a notice 
dated in July 2005, it did not comply with the Court's 
holding in Hupp or Dingess.  On remand, this must be 
accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Send the Appellant a notice letter in 
compliance with Hupp¸ supra., which 
includes (1) a statement of the 
conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate the claim based on a 
condition not yet service connected

In addition, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), in 
terms of apprising the Appellant of all 
elements of her claim, including the 
downstream effective date element.

2.	After completing the development 
requested herein and any other 
additional development deemed 
appropriate, and giving the Appellant 
time to respond to the additional VCAA 
Hupp notice, readjudicate the cause-of-
death claim in light of any additional 
evidence.  If the claim is not granted 
to the Appellant's satisfaction, send 
her and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



